Case 3:04-cr-30029-NJR Document 577 Filed 05/27/20 Page 1 of 4 Page ID #3926



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                     Plaintiff,

 v.                                          Case No. 04-CR-30029-NJR-3

 QUAWNTAY ADAMS,

                     Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Dismiss for Lack of Jurisdiction

Defendant’s Motion for a Sentencing Reduction filed by the United States (Doc. 565). For

the reasons set forth below, the Court denies the motion.

                           FACTUAL & PROCEDURAL BACKGROUND

      On December 12, 2008, Quawntay Adams was sentenced on several counts,

including possession with intent to distribute marijuana. United States v. Adams, 451 F.

App’x 576, 577 (7th Cir. 2011). During sentencing, District Judge David Herndon (now

retired from this court) applied a statutory sentence enhancement due to Adams’s prior

1997 conviction for a drug-related felony that carried a maximum term of five years’

imprisonment (Doc. 565 at 5). Judge Herndon also applied a sentencing enhancement

based on a finding that Adams was a career criminal, a determination based on two

previous convictions: (1) a 1993 conviction for assault on a peace officer with a deadly

weapon; and (2) the 1997 drug conviction (Id.). Adams was sentenced to a term of 420

months in prison, a term that was reimposed upon resentencing even after his conviction

                                      Page 1 of 4
Case 3:04-cr-30029-NJR Document 577 Filed 05/27/20 Page 2 of 4 Page ID #3927



for money laundering was struck down by the Seventh Circuit. United States v. Adams,

451 F. App’x 576 (7th Cir. 2011).

       Adams appealed his sentence twice and also filed a collateral attack on his

sentence under 28 U.S.C. § 2255 (Doc. 565 at 5-11). In all of his previous challenges to his

sentence, Adams repeatedly attacked the sentencing range prescribed according to the

guidelines, challenging the application of enhancements for career offender status and

his prior drug conviction.

       Adams has now brought a new Motion to Reduce Sentence under 18 U.S.C.

§ 3582(c)(1)(A), arguing that extraordinary and compelling reasons warrant a reduction

in his sentence (Doc. 555). Among his arguments, Adams specifically cites the First Step

Act, Pub. Law 115-391, 132 Stat. 5194 (2018). That Act modified the sentence enhancement

for a prior drug conviction, instead requiring that a predicate offense be punishable by

more than 10 years imprisonment, meaning that Adams’s prior conviction would no

longer provide a basis for such an enhancement.

       The United States has moved to dismiss Adams’s Motion, citing to the Seventh

Circuit’s decision in United States v. Arojojoye, 2020 U.S. App. LEXIS 8842, for the

proposition that his motion constitutes an impermissible successive habeas petition

which this Court lacks jurisdiction to grant (Doc. 565). In Arojojoye, the Seventh Circuit

reviewed a post-judgment motion for “compassionate release” brought under the First

Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), noting that the defendant had previously brought a

collateral attack against his sentence 28 U.S.C. § 2255 on the exact same grounds as his

motion under the First Step Act. Noting that “any post-judgment motion in a criminal


                                       Page 2 of 4
Case 3:04-cr-30029-NJR Document 577 Filed 05/27/20 Page 3 of 4 Page ID #3928



proceeding that fits the description of a motion to vacate, set aside, or correct a sentence

set forth in the first paragraph of section 2255 should be treated as a section 2255

motion[,]” the Seventh Circuit concluded that the defendant’s motion for compassionate

release was thus properly treated as a Section 2255 motion. Id. at *5 (citing United States

v. Carraway, 478 F.3d 845, 848 (7th Cir. 2007)). Under 28 U.S.C. § 2244, successive motions

under Section 2255 can only be brought under certain narrow exceptions, which the

Seventh Circuit concluded did not apply in Arojojoye, affirming the district court’s

dismissal of defendant’s motion. Id.

       Unlike in Arojojoye, however, Adams’s motion does fit into one of the exceptions

listed in 28 U.S.C. § 2244. Specifically, Section 2244 notes that a claim in a successive

Section 2255 motion that was not advanced in a previous Section 2255 motion will not be

dismissed if “the factual predicate for the claim could not have been discovered

previously through the exercise of due diligence[.]” 28 U.S.C. § 2244(b)(2)(B)(i). While

Adams did previously challenge application of sentencing enhancements in the

calculation of his sentence, he did so on different grounds that were unrelated to the First

Step Act. Indeed, the First Step Act was not law at the time of Adams’s sentencing or re-

sentencing, and thus Adams could not previously have challenged his sentence on this

basis. While 28 U.S.C. § 2244 is designed to prevent repeated, frivolous attacks against a

sentence, it does not mean that a single Section 2255 motion will forever shut the door

against any future attacks on a sentence, even when new information and changes in law

may create valid grounds for such a challenge.

       Accordingly, the Court DENIES the United States’s Motion to Dismiss (Doc. 565).


                                       Page 3 of 4
Case 3:04-cr-30029-NJR Document 577 Filed 05/27/20 Page 4 of 4 Page ID #3929



The United States shall respond to Adams’s Motion to Reduce Sentence (Doc. 555) within

14 days from the date of this order.

      IT IS SO ORDERED.

      DATED: May 27, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                       Page 4 of 4
